The state of Connecticut’s petition for certification for appeal from the Appellate Court, 32 Conn. App. 217 (AC 10665), is granted, limited to the following issues:
“1. Under the facts of this case, did the Appellate Court properly conclude that the trial court’s jury instruction regarding sexual assault in the first degree was incorrect because it referred to compelled sexual intercourse by threat of force?
“2. If the answer to question 1. is yes, was reversal of the conviction required by (a) the federal due process clause; or (b) the due process clause of article first, § 8, of the Connecticut constitution?
“3. Was the Appellate Court correct in failing to consider whether any error in the trial court’s instruction was harmless?”